Kane, J.
Appeal from a decision of the Workers’ Compensation Board, filed September 18, 1985, as amended by decision filed February 12, 1986.
Claimant was employed as a psychiatric social worker as a member of a team in an in-patient psychiatric hospital. Her place of employment was within a closed, locked-door unit. Smoking was permitted within this closéd area, and it is claimant’s contention that as a result of exposure to cigarette smoke over a two-year period, her eyes became irritated to the point she was unable to perform her duties in the environment required by her employment. The Workers’ Compensation Law Judge found that claimant suffered from an "aggravation of pre-existing asymptomatic non-occupational binocular keratitissicca”, and that she had established an occupational disease.
The Workers’ Compensation Board reversed and rejected the claim, finding that there was no distinctive feature in the nature of claimant’s work that could have caused or aggravated the disease and, thus, claimant did not suffer an occupational disease within the meaning of the Workers’ Compensation Law. We agree. There is no distinctive feature of claimant’s employment that is incident to her particular employment which caused the disability, and thus there can be no claim for an occupational disease (see, Matter of Dando v Binghamton Bd. of Educ., Ill AD2d 1060).
Decision affirmed, without costs. Mahoney, P. J., Kane, Main, Casey and Levine, JJ., concur.